 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                  WESTERN DIVISION
11

12   BLUMENTHAL DISTRIBUTING,               Case No: 5:14-cv-01926-JAK-SPx
     INC. D/B/A OFFICE STAR,
13
                     Plaintiff,            FINAL JUDGMENT AND
14        v.
                                           PERMANENT INJUNCTION
15   HERMAN MILLER, INC.,
16                   Defendant.            JS-6
17
     HERMAN MILLER, INC,
18
               Counterclaim-Plaintiff,
19        v.
20   BLUMENTHAL DISTRIBUTING,
     INC. D/B/A OFFICE STAR;
21   FRIS OFFICE OUTFITTERS, INC.;
     iFURN.com, INC. D/B/A OFFICESTAR-
22   FURNITURE-DIRECT.COM;
     GAMESIS, INC. D/B/A
23   OFFICESTARSTORE.COM and D/B/A
     TSCSHOPS.COM,
24
               Counterclaim-Defendants.
25

26

27

28
 1         On October 7, 2016, the Jury returned a Special Verdict (Dkt. 344, “Verdict”)
 2   concerning Herman Miller, Inc.’s (“Herman Miller”) claims against Blumenthal
 3   Distributing, Inc. (“Office Star”) of trade dress infringement and dilution of Herman Miller’s
 4   Eames Aluminum Group (“Eames”) chair design, and Herman Miller’s Aeron chair design.
 5         As to the Eames chair, the Jury found that Office Star had willfully infringed Herman
 6   Miller’s asserted registered and unregistered trade dress rights in both the Thin Pad and Soft
 7   Pad versions of the chair. The Jury awarded $3.3 million in infringement damages. The Jury
 8   also found that the Eames trade dress was famous and suffered dilution, and awarded an
 9   additional $5.1 million in dilution damages. On August 1, 2017, following post-trial motion
10   practice, the Court issued an Order substantially upholding the Jury’s Verdict, but ordering
11   that Herman Miller either accept a remittitur of the dilution damages to $3 million, or request
12   a new trial on dilution damages. On August 8, 2017, Herman Miller accepted a remittitur of
13   the dilution damages to $3 million. The Court’s August 1 Order also approved a permanent
14   injunction against further infringement by Office Star in the United States and Canada, and
15   ordered an accounting of Office Star’s infringing profits earned since September 9, 2016 (the
16   last date up until which profits had previously been reported).
17         The Jury’s Verdict separately found that Herman Miller’s asserted registered and
18   unregistered trade dress rights in the Aeron chair were not protectable on grounds of
19   functionality as to both the asserted registered and unregistered trade dress rights, and lack
20   of secondary meaning as to the asserted unregistered trade dress rights. In the August 1
21   Order, the Court upheld the Jury’s finding of functionality as to both the asserted registered
22   and unregistered trade dresses, but overturned the Verdict as to secondary meaning of the
23   asserted unregistered trade dress, and found that the Court was without subject matter
24   jurisdiction to pronounce any judgment as to the Posture Fit version of the Aeron chair
25   design.
26         Separately, by order dated October 10, 2018 the Court adopted the Magistrate Judge’s
27   Report and Recommendations as to an award of attorneys’ fees and costs to Herman Miller in
28
 1   the amount of $264,436.26 stemming from the discovery disputes raised in Herman Miller’s
 2   motion.
 3         The Court now enters FINAL JUDGMENT and PERMANENT INJUNCTION as
 4   follows:
 5

 6                                  JUDGMENT AS TO AERON
 7         (1) Judgment is entered against Herman Miller and in favor of Office Star as to the
 8   unprotectability of the asserted registered and unregistered Aeron chair trade dresses, except
 9   that the Court is without subject matter to enter judgment as to the Posture Fit version of the
10   Aeron chair trade dress.
11         (2) Judgment is entered against Herman Miller and in favor of Office Star as to the
12   validity of U.S. Trademark Registration No. 2,754,826.
13         (3) The Jury’s Verdict as to lack of secondary meaning is vacated, and judgment is
14   entered in Herman Miller’s favor as to secondary meaning.
15

16                           DAMAGES WITH RESPECT TO EAMES
17         1) Judgment is entered against Office Star and in favor of Herman Miller as to validity
18   and infringement of U.S. Trademark Reg. No. 3,105,591 under 15 U.S.C. § 1114, and as to
19   validity and infringement of the asserted unregistered Eames trade dresses under 15 U.S.C.
20   § 1125(a), in the amount of $3,378,966, which reflects $3.3 million awarded by the Jury for
21   the time period up until September 9, 2016, as well as $78,966 in additional infringing profits
22   earned by Office Star since that time. The Court retains jurisdiction to amend this Judgment
23   as necessary to account for any additional damages.
24         (2) Judgment is entered against Office Star and in favor of Herman Miller for trade
25   dress dilution under 15 U.S.C. §1125(c) in the amount of $3 million.
26         (3) Office Star shall be liable to Herman Miller for post-judgment interest in the
27   amount set by statute pursuant to 28 U.S.C. § 1961.
28
 1                 PERMANENT INJUNCTION WITH RESPECT TO EAMES
 2         (1) Office Star is permanently enjoined in the United States and Canada from selling,
 3   marketing, advertising, promoting, shipping, transferring, distributing – or otherwise
 4   inducing or contributing to the foregoing activities – any of the following model numbers of
 5   chairs identified in the Jury Verdict, or any colorable imitations thereof:
 6                73631, 73633, 73632, 73638, 73639, 74613LT, 74123LT, 74612LT,
 7                74618LT, 73129LT, 74603LT, 74023LT, 74602LT, 74608LT, 73029LT,
 8                74653, 74523, 74652, 74658, 73529, 73603, 73023, 74023, 74123, 74603,
 9                74613, 7360M, 7361M, 7360MLT, 7361MLT, 78603LT, 78023LT,
10                EC39890C-EC3, EC39891C-EC3, EC39895C-EC3
11         (2) Office Star is permanently enjoined in the United States and Canada from selling,
12   marketing, advertising, promoting, shipping, transferring, distributing – or otherwise
13   inducing or contributing to the foregoing activities – any chair that is a copy or colorable
14   imitation of any Herman Miller Eames Aluminum Group chair, images of which are
15   appended hereto from Trial Exhibit 1314, or other chair products so similar to the Eames
16   chair designs as to be likely to cause confusion, to cause mistake or to deceive or to dilute
17   the distinctive quality of the Eames chair designs.
18         (3) This Injunction shall not apply to any conduct that is expressly authorized by
19   Herman Miller.
20         (4) The Court shall retain jurisdiction to administer the Injunction and ensure
21   compliance therewith, whether by contempt proceedings or as otherwise necessary.
22

23                       JUDGMENT AS TO DISCOVERY SANCTIONS
24         Judgment is entered against Office Star and in favor of Herman Miller for discovery
25   sanctions in the amount of $264,436.26.
26   ///
27   ///
28
 1         Combined with the other amounts recited above, the total award to Herman Miller on
 2   this judgment is $6,643,402.26.
 3         IT IS SO ORDERED.
 4

 5

 6         Dated: October 29, 2018              _________________________________
 7                                              JOHN A. KRONSTADT
                                                UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1   Appendix to Final Judgment
 2

 3
     HERMAN MILLER
 4
     EAMES CHAIRS
 5

 6
     (Source: Trial Exhibit 1314)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
